Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the after Ex Parte Quale Action response filed on 12/30/2020.  
Applicant has amended the title of the specification in order to overcome the objection to the Title.  Thus, the amendments has been accepted and entered and the objection has been withdrawn by the examiner.
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a soft-start period of an output voltage from the converter comprises a voltage rising period of the output voltage, wherein a turn-on time of one of the at least two switches of the first bridge arm is less than 1/2 of a switching period, a turn-on time of one of the at least two switches of the second bridge arm is a value selected from zero to 1/100 of the switching period, wherein the inductor and parasitic capacitors of the at least two switches of the second bridge arm oscillate, and energy generated from an oscillation is transmitted to the second-side switch circuit”.  
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a soft-start period of an output voltage from the converter comprises a voltage rising period of the output voltage, wherein a turn-on time of one of the at ”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-11, claims 2-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 13-20, claims 13-20 depend from claim 12, thus are also allowed for the same reasons provided above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839